 



EXHIBIT 10.2

 

December 24, 2018

 

Frost Gamma Investments Trust

4400 Biscayne Blvd.

15th Floor

Miami, FL 33137

Attention: Steve Rubin and Veronica Miranda

 

RE: Notice of Termination

 

This letter, as detailed below, is a termination of that certain Credit
Agreement (the “Credit Agreement”), dated as of November 8, 2017, by and between
Ladenburg Thalmann Financial Services Inc. (the “Borrower”) and Frost Gamma
Investments Trust (“Frost Gamma”), and the Note issued to Frost Gamma, dated as
of November 8, 2017, pursuant to the Credit Agreement (the “Note” and,
collectively with the Credit Agreement, the “Terminated Credit Documents”).
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings so defined.

 

The Borrower has paid in full to Frost Gamma all Obligations, if any, under the
Terminated Credit Documents accrued and unpaid to the date hereof. Each party
hereto confirms that the Borrower is discharged from all obligations under the
Terminated Credit Documents and that the Terminated Credit Documents are hereby
terminated and shall be of no further force or effect, except to the extent that
any provisions contained in the Terminated Credit Documents are stated to
survive the termination thereof.

 

  Very truly yours,         Ladenburg Thalmann Financial Services Inc.        
By: /s/ Brian L. Heller   Name: Brian L. Heller   Title: Senior Vice President –
Business and Legal Affairs

 

Confirmed, acknowledged and agreed:         Frost Gamma Investments Trust      
  By: /s/ Phillip Frost, M.D.   Name: Phillip Frost, M.D.   Title: Trustee  

 

 

 

 



 